Case 19-50170-KKS Doc140 Filed 05/12/20 Page 1of1

B 2100A (Form 2100A) (12/15)
UNITED STATES BANKRUPTCY COURT

Northern District of Florida

In re Jeffery Lamar Johnson, et al ;

TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a), Transferee

hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.

DLI Assets Bravo, LLC

 

 

DL Global, Ltd.
Name of Transferee Name of Transferor
‘Name and Address where notices to transferee Court Claim # (if known): 3
Amount of Claim: $268,391.10

 

should be sent:
Roland W. Kiehn, Esq. Date Claim Filed: 01/07/2020
P.O. Box 2467, Panama City, FL 32402 OT

 

Phone: _ 850-785-7454 Phone:
Last Four Digits of Acct #: §195 Last Four Digits of Acct. #: 5195

Name and Address where transferee payments
should be sent (if different from above):

 

Phone:
Last Four Digits of Acct #:

 

I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge ief.

  

By: Date: 04/16/2020

 

Eliot S-
Title: INMOST DISCOVERY CAPITAL, LLC

Security Agent for DL Global, Ltd.

Penaity for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.

Case No. 19-50170-KKS
